Exhibit 10.27

 

EXECUTION VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment (this “Amendment”) with respect to that certain Credit
Agreement, dated as of January 27, 2011 (the “Credit Agreement”), by and among
EMPRESA ELéCTRICA NUEVA ESPERANZA S.R.L., as borrower (the “Borrower”), BPZ
RESOURCES, INC. and BPZ EXPLORACIóN & PRODUCCIóN S.R.L., as guarantors (the
“Guarantors” and, together with the Borrower, the “Loan Parties”), the Lenders
party thereto from time to time (the “Lenders”), and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as administrative agent (the “Administrative Agent”), is entered
into as of July 6, 2011. Capitalized terms used but not defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.

 

PRELIMINARY STATEMENTS:

 

In accordance with Section 11.4 of the Credit Agreement, the parties hereto have
agreed to amend the Credit Agreement, on the terms and conditions set forth in
this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and subject to the terms and
conditions hereof, the parties hereto agree as follows:

 

SECTION 1. Amendment. Subject to the satisfaction of the conditions to
effectiveness specified in Article IV, but with effect on and after the date
hereof (such date, as referred to herein, the “Effective Date”), the Credit
Agreement is hereby amended as follows:

 

(i) Clause (e) of the definition of “Permitted Liens” in Section 1.1 of the
Credit Agreement is hereby replaced in its entirety by the following:

 

“(e) Liens securing Debt of BPZ Perú or BPZ Lote Z-1 incurred in compliance with
Section 7.8(c) so long as such Liens secure ratably and equally all obligations
of BPZ Perú and, if applicable, BPZ Lote Z-1, as Guarantors under this Agreement
up to a maximum amount of US$20,000,000; provided, that any Liens securing Debt
of BPZ Perú under the Credit Agreement, dated as of July 6, 2011, by and among
BPZ Perú, as borrower, BPZ Resources and BPZ Energy, as guarantors, the lenders
referred to therein, and Credit Suisse AG, Cayman Islands Branch, as
administrative agent (the “BPZ Perú Credit Agreement”), granted in compliance
with this clause (e), shall exclude any Liens created pursuant to the Security
and Control Agreement (as defined in the BPZ Perú Credit Agreement), which Liens
shall be solely for the benefit of the secured parties under the BPZ Perú Credit
Agreement.”

 

(ii)                        Section 11.21 of the Credit Agreement, is hereby
replaced in its entirety by the following:

 

“Termination; Release of Collateral. (a) Subject to clause (b) below, at such
time as all of the Secured Obligations shall have been paid in cash in full, the
Collateral shall be deemed to be automatically released from the Liens created
under the Loan Documents, and this Agreement and all obligations (other than
those expressly stated to survive such termination) hereunder shall

 

--------------------------------------------------------------------------------


 

terminate, all without delivery of any instrument or performance of any act by
any party and all rights to and interests in the Collateral shall revert to the
Borrower.

 

(b) Concurrently with the consummation of a Farm-Out Transaction in compliance
with Section 7.15(b) of the BPZ Perú Credit Agreement, at the request and
expense of the Borrower, the Administrative Agent shall promptly execute and
deliver all documents and take all actions required under Applicable Law and the
Collateral Documents (as defined in the BPZ Perú Credit Agreement, other than
clause (vii) from such definition) in order for the Liens granted to the Secured
Parties thereunder over the Property of BPZ Perú in accordance with Section 7.9
of the Credit Agreement to be fully or partially terminated and released, as
applicable, as of the date of such Farm-Out Transaction as necessary under
Applicable Laws to permit the transfer to the applicable Farmee of any Property
of BPZ Perú necessary for the consummation of such Farm-Out Transaction in
compliance with the BPZ Perú Credit Agreement.

 

(c) At the request and sole expense of the Borrower following any total or
partial termination and release in accordance with clause (a) or (b) above, as
the case may be, the Administrative Agent shall promptly execute and deliver to
the Borrower such documents as the Borrower may reasonably request to evidence
such release and termination.”

 

SECTION 2. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Secured Parties that:

 

(a)                        this Amendment has been duly and validly executed and
delivered by such Loan Party and constitutes such Loan Party’s legal, valid and
binding obligation, enforceable against such Loan Party in accordance with its
terms, except as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting enforcement of creditors’
rights generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or in law); and

 

(b)                       each of the representations and warranties made by
each Loan Party in or pursuant to the Credit Agreement is: (1) if such
representation and warranty is qualified as to materiality or by reference to
the existence of a Material Adverse Effect, true and correct to the extent of
such qualification on and as of the Effective Date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), or (2) if such representation and
warranty is not so qualified, true and correct in all material respects on and
as of the Effective Date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

 

SECTION 3. Effectiveness. The amendments to the Credit Agreement set forth in
Article II shall become effective as of the Effective Date, upon receipt by the
Administrative Agent of counterparts of this Amendment, duly executed by each of
the Loan Parties and the Lenders.

 

SECTION 4. Reference to and Effect on the Loan Documents.

 

(a)                        On and after the Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to Credit Agreement, and each reference in the Notes and each
of the other Loan Documents to “the Credit Agreement”,

 

2

--------------------------------------------------------------------------------


 

“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as modified by
this Amendment, and as the same may be further amended, supplemented and
otherwise modified and in effect from time to time.

 

(b)                       The Credit Agreement, as specifically modified by this
Amendment, and the other Loan Documents are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

 

SECTION 5. Counterparts. This Amendment may be executed and delivered in any
number of counterparts, each of which shall be identical and all of which, when
taken together, shall constitute one and the same instrument, and any of the
parties hereto may execute this Amendment by signing any such counterpart.
Delivery of an electronic counterpart to this Amendment shall be effective as
manual delivery thereof.

 

SECTION 6. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

SECTION 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF NEW YORK (NOT INCLUDING SUCH STATE’S CONFLICT OF
LAWS PROVISIONS OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

EMPRESA ELÉCTRICA NUEVA ESPERANZA S.R.L.

as Borrower

 

 

By:

/s/ Rafael Zoeger

 

 

Name:

Rafael Zoeger

 

 

Title:

General Manager

 

 

 

By:

/s/ Claudia Noriega

 

 

Name:

Claudia Noriega

 

 

Title:

Attorney in Fact

 

 

[Signature Page to Amendment to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

BPZ Exploración y Producción S.R.L.

as Guarantor

 

 

By:

/s/ Rafael Zoeger

 

 

Name:

Rafael Zoeger

 

 

Title:

General Manager

 

 

 

By:

/s/ Claudia Noriega

 

 

Name:

Claudia Noriega

 

 

Title:

Attorney in Fact

 

 

[Signature page to Amendment to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

BPZ Resources Inc.

as Guarantor

 

 

By:

/s/ J. Durkin Ledgard

 

Name:

J. Durkin Ledgard

 

Title:

Chief Legal, Administrative
& Commercial Officer

 

 

[Signature page to Amendment to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

 

By:

/s/ Martin Cameo

 

 

Name:

Martin Cameo

 

 

Title:

Director

 

 

 

By:

/s/ Manuel Rodriquez

 

 

Name:

Manuel Rodriquez

 

 

Title

Director

 

 

[Signature Page to Amendment to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Lender

 

 

By:

/s/ Martin Cameo

 

 

Name:

Martin Cameo

 

 

Title:

Director

 

 

 

By:

/s/ Manuel Rodriquez

 

 

Name:

Manuel Rodriquez

 

 

Title

Director

 

 

[Signature Page to Amendment to the Credit Agreement]

 

--------------------------------------------------------------------------------